Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on January 20, 2021.  As directed by the amendment: claims 1, 11, 17-19 and 24 have been amended, claims 3 and 26 have been cancelled, and claim 27 has been added.  Thus, claims 1-2, 4-25 and 27 are presently pending in this application.  Claims 19-25 are withdrawn.  
Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive. Applicant argues newly amended claim limitations, which are addressed below.  It is noted that the claims recite different but related material properties to those previously claimed, see P0062 of Applicant’s specification.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2 and 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Durcan, US 2007/0142771.
Regarding claim 1, Durcan discloses a medical device (stent delivery balloon catheter 10, P0028) comprising: a balloon (balloon 14, P0028 and shown in Fig. 1) inflatable to an inflated configuration, the balloon comprising: an inner layer (second or inner layer 31, P0031), wherein the inner layer comprises a first material (second polymeric material, P0019, and 63D Pebax, P0038); and an outer layer (first or outer layer 30, P0031) coextruded on the inner layer (coextruded, P0009), wherein the outer layer comprises a second material (first polymeric material, P0019, and 72D Pebax, P0038), and the outer layer has a maximum radial ratio that is lower than that of the inner layer (second polymeric material having been determined to have a higher maximum attainable BUR than the first polymeric material, P0005 and P0019), wherein 
Durcan does not explicitly teach wherein the inner layer has higher orientability than the outer layer.  
However, a higher maximum radial ratio is indicative of a higher orientability, P0058 of Applicant’s specification.
Therefore, because Durcan teaches that the inner layer has a higher maximum radial ratio than the outer layer, it follows that the inner layer has a higher orientability than the outer layer.   
Regarding claim 2, Durcan teaches the medical device of claim 1.  
Durcan teaches that each layer is preferably at its maximum BUR, so that the balloon has layers of highly oriented material and, consequently, a very low compliance, P0032.   Durcan further teaches that the outer layer has a BUR of between 6 and 7 and the inner layer has a BUR of between 7 and 8, P0038.   
Durcan teaches the claimed invention except for wherein the inner layer has a first maximum radial ratio of up to 8.5, and wherein the outer layer has a second maximum radial ratio of up to 6.5.  However, the claimed maximum radial ratios lack criticality, see P0061 of the specification.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the inner layer to have a first maximum radial ratio of up to 8.5, and the outer layer to have a second maximum radial ratio of up to 6.5, since it has been held that where the general 
Regarding claim 4, Durcan teaches the medical device of claim 1, wherein the inner layer (63D, P0038) has a lower Shore durometer hardness than that of the outer layer (72D, P0038).  
Regarding claim 5, Durcan teaches the medical device of claim 1, wherein the inner layer is more flexible than the outer layer (inner layer has a relatively lower durometer (softer) when compared to the outer layer as shown above for claim 4, and P0015 teaches that lower durometer materials are relatively more flexible when compared to higher durometer materials).
Regarding claim 6, Durcan teaches the medical device of claim 1, wherein the balloon has a wall thickness of less than 0.0635 mm (0.0025 inches) (Durcan, .01-.04 mm, P0036).  
Regarding claim 7, Durcan teaches the medical device of claim 6, wherein the balloon has a burst pressure of at least 1013 kPa (10 atmospheres) (RBP 14-22 atm, P0041).  
Regarding claim 8, Durcan teaches the medical device of claim 7, and Durcan teaches that hoop stress is inversely proportional to wall thickness, P0005, so that an increase in wall thickness results in a reduction in hoop stress at a given pressure, and thus the balloon can be inflated to a higher pressure before the wall hoop stress of the growing balloon exceeds the ultimate hoop strength of the material, at which point rupture, or burst pressure, is achieved.  Furthermore, Durcan teaches that balloon design involves a balance between the competing considerations of softness/flexibility 
 Durcan discloses the claimed invention except for wherein the balloon has a burst pressure of at least 4053 kPa (40 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 9, Durcan teaches the medical device of claim 1, wherein the inner layer has a lower stiffness than the outer layer (inner layer has lower durometer, see claim 4 above, and thus is less stiff, see P0021 that teaches the relationship between durometer and stiffness).  
Regarding claim 10, Durcan teaches the medical device of claim 1, wherein the outer layer comprises a biaxially oriented (biaxial, P0036) thermoplastic (a variety of suitable materials can be used to form the first and second layers 30, 31, including polyamides, polyurethanes, and polyesters, P0033).
Regarding claim 11, 
Regarding claim 12, Durcan teaches the medical device of claim 1, wherein at least one of the inner layer or the outer layer comprises a thermoplastic elastomer (polyurethane, P0033).  
Regarding claim 13, Durcan teaches the medical device of claim 12, wherein the thermoplastic elastomer comprises a polyether block amide (PEBA) (polyether block amides (PEBAX), P0033).  
Regarding claim 14, Durcan teaches a system comprising the medical device of claim 1 and a second medical device (stent 16, P0028) secured to the balloon.  
Regarding claim 15, Durcan teaches the system of claim 14, wherein the second medical device comprises a stent (stent 16, P0028) crimped (the stent is collapsed around the balloon and held that way prior to deployment, P0028, stent 16 is releasably mounted on the balloon for delivery and deployment, and P00039 embedded in the outer layer of the balloon) to the balloon.  
Regarding claim 16, Durcan teaches the medical device of claim 1, further comprising an elongated member (elongated catheter shaft 11, P0028), wherein the balloon is mounted to the elongated member, wherein the elongated member comprises a catheter body.  
Claim 17-18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Durcan in view of Alexander et al. (Alexander), US 2017/0044222 A1.
Regarding claim 17, Durcan discloses a medical device comprising (stent delivery balloon catheter 10, P0028): a balloon (balloon 14, P0028 and shown in Fig. 1)  inflatable to an inflated configuration, the balloon comprising: an inner layer (second or inner layer 31, P0031), the inner layer comprising a first material (inner layer is a first 
Durcan teaches an embodiment wherein the inner layer has a lower durometer than the outer layer (63D vs. 72D, P0038), and also teaches that lower durometer materials are relatively more flexible when compared to higher durometer materials, P0015.
Durcan does not explicitly teach wherein the inner layer comprises a first material having a first glass transition temperature, and wherein the outer layer comprises a second material having a second glass transition temperature higher than the first glass transition temperature.  
However, Alexander teaches that flexible polymers generally have a low glass transition temperature, P0043.   Therefore, because the inner layer comprises a first material having a lower durometer relative to the outer layer comprised of a second material, and is thus more flexible relative to the outer layer, it follows per Alexander that the first material has a first glass transition temperature lower temperature relative to the second material, and that the second material has a second glass transition temperature higher relative to the first glass transition temperature.
One of ordinary skill in the art before the effective filing date of the invention would chose glass transition temperatures as claimed because they have material properties consistent with the chosen materials of Durcan, as taught by Alexander, for the purpose of improving flexibility and hoop strength at a lower overall wall thickness 
Durcan teaches that hoop stress is inversely proportional to wall thickness, P0005, so that an increase in wall thickness results in a reduction in hoop stress at a given pressure, and thus the balloon can be inflated to a higher pressure before the wall hoop stress of the growing balloon exceeds the ultimate hoop strength of the material, at which point rupture, or burst pressure, is achieved.  Furthermore, Durcan teaches that balloon design involves a balance between the competing considerations of softness/flexibility (to track within a patient’s vasculature) and noncompliance (to limit maximum expansion of the balloon for safety), P0006-0007. 
 Durcan teaches the claimed invention except for wherein the balloon has a burst pressure of at least 4053 kPa (40 atmospheres).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to increase the wall thickness, and thus the attainable burst pressure of the balloon, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Durcan does not explicitly teach wherein the inner layer has higher orientability than the outer layer.  
However, a relatively lower glass transition temperature may be more orientable, Applicant’s specification P0062.
Therefore, because Durcan teaches that the inner layer has a lower glass transition temperature than the outer layer, it follows that the inner layer has a higher orientability than the outer layer.   
Regarding claim 18, Durcan in view of Alexander teaches the medical device of claim 17.
Durcan teaches that each layer is preferably at its maximum BUR, so that the balloon has layers of highly oriented material and, consequently, a very low compliance, P0032.   Durcan further teaches that the outer layer has a BUR of between 6 and 7 and the inner layer has a BUR of between 7 and 8, P0038.  Applicant has defined the maximum radial ratio as a ratio of an outer diameter of the layer when the layer begins to rupture during expansion to an inner diameter of the layer before expansion, which Examiner interprets to be similar to the maximum attainable BUR prior to complete rupture.  
Durcan teaches the claimed invention except for wherein the inner layer has a first maximum radial ratio of up to 8.5, and wherein the outer layer has a second maximum radial ratio of up to 6.5.  However, the claimed maximum radial ratios lack criticality, see P0061 of the specification.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention for the inner layer to have a first maximum radial ratio of up to 8.5, and the outer layer to have a second maximum radial ratio of up to 6.5, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 27, Durcan teaches the medical device of claim 1.
Durcan does not explicitly teach wherein the inner layer comprises a first material having a first glass transition temperature, and wherein the outer layer comprises a 
However, Alexander teaches that flexible polymers generally have a low glass transition temperature, P0043.   Therefore, because the inner layer comprises a first material having a lower durometer relative to the outer layer comprised of a second material, and is thus more flexible relative to the outer layer, it follows per Alexander that the first material has a first glass transition temperature lower temperature relative to the second material, and that the second material has a second glass transition temperature higher relative to the first glass transition temperature.
One of ordinary skill in the art before the effective filing date of the invention would chose glass transition temperatures as claimed because they have material properties consistent with the chosen materials of Durcan, as taught by Alexander, for the purpose of improving flexibility and hoop strength at a lower overall wall thickness when compared to a single layer balloon of only higher durometer material (Durcan, P0045).    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783